106 F.3d 408
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Victor SANDOVAL-SALGADO, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-70031.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*
Decided Jan. 24, 1997.

On Petition for Review of an Order of the Board of Immigration Appeals, INS No. Axd-fyz-att.
BIA
DISMISSED.
Before:  O'SCANNLAIN, LEAVY, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Victor Sandoval-Salgado, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals' decision affirming an immigration judge's denial of his request for relief from deportation pursuant to section 212(c) of the Immigration and Nationality Act, 8 U.S.C. § 1182(c).


3
In accord with our opinion in Duldulao v. INS, 90 F.3d 396 (9th Cir.1996), we dismiss Sandoval-Salgado's petition for lack of jurisdiction.


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3